972 A.2d 486 (2009)
Catherine PISHNICK and Charles T. Pishnick, h/w, Petitioners
v.
Douglas Walter LASKE, M.D., and Temple University Hospital, Inc., Terrance S. Chilson, M.D., and St. Luke's Health Services, Inc., Individually and d/b/a Medical Associates of the Pocono Mountains and Michael H. Schuman, M.D., Respondents.
Catherine Pishnick and Charles T. Pishnick, h/w, Petitioners
v.
Medical Associates of Monroe County, P.C., Respondent.
Catherine Pishnick and Charles T. Pishnick, h/w, Petitioners
v.
Douglas Walter Laske, M.D., and Temple University Hospital, Inc., Terrance S. Chilson, M.D., and St. Luke's Health Services, Inc., Individually and d/b/a Medical Associates of the Pocono Mountains and Michael H. Schuman, M.D., Respondents.
No. 23 EAL 2008, No. 24 EAL 2008, No. 25 EAL 2008,
Supreme Court of Pennsylvania.
May 21, 2009.

ORDER
PER CURIAM.
AND NOW, this 21st day of May, 2009, the Petition for Allowance of Appeal and Petition for Allowance to File Addendum *487 to Petition for Allowance of Appeal are DENIED.